EXHIBIT 99.7 Date: August 28, 2013 To: All Canadian Securities Regulatory Authorities Subject: CREAM MINERALS LTD Dear Sirs: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type: Annual General and Special Meeting Record Date for Notice of Meeting : August 29, 2013 Record Date for Voting (if applicable) : August 29, 2013 Beneficial Ownership Determination Date : August 29, 2013 Meeting Date : September 27, 2013 Meeting Location (if available) : TBA Issuer sending proxy related materials directly to NOBO: No Issuer paying for delivery to OBO: Yes Notice and Access (NAA) Requirements: NAA for Beneficial Holders No NAA for Registered Holders No Voting Security Details: Description CUSIP Number ISIN COMMON CA2252635081 Sincerely, Computershare Agent for CREAM MINERALS LTD
